DETAILED ACTION
This communication is a first office action on the merits. Claims 1-13, as originally filed are currently pending and have been considered below.

Election/Restrictions
Claims 2, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 October 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huet et al. (US 2017/0002853).
Regarding claim 1, Huet al. discloses an apparatus comprising:
a body portion (36);
an opposing wall (110) residing opposite and spaced apart from the body portion; and
at least one connecting member (109) spanning a space between the body portion and the opposing wall to connect the body portion and the opposing wall,


Regarding claim 3, Huet et al. further discloses wherein the at least one connecting member extends from the body portion in a direction away from a central axis of the body portion (Fig. 9 as shown).

Regarding claim 4, Huet et al. further discloses wherein the opposing wall is structured to be resiliently deflectable (Paragraph 108 describes wherein the rim is deformable).

Regarding claim 5, Huet et al. further discloses wherein the at least one connecting member is structured to be resiliently deflectable responsive to the force acting on the opposing wall (Fig. 7 shows undulation structures for resilient deflection).

Regarding claim 6, Huet et al. further discloses a body portion flange (111) extending from the body portion, and wherein the clip is structured so that a force acting on the body portion is applicable to the body portion through the body portion flange.



Regarding claim 13, Huet et al. further discloses wherein the clip is structured so that a force acting on the opposing wall is applicable directly to the opposing wall (Fig. 7 shows that the opposing wall can be directly accessed and have a force applied to it).

Claims 1, 3, 5-7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 2007/0098523).
Regarding claim 1, Klein discloses an apparatus comprising:
a body portion (38);
an opposing wall (18) residing opposite and spaced apart from the body portion; and
at least one connecting member (16) spanning a space between the body portion and the opposing wall to connect the body portion and the opposing wall,
wherein the at least one connecting member is structured to enable resilient movement of each of the body portion and the opposing wall with respect to the other one of the body portion and the opposing wall responsive to a force acting on the body portion and/or a force acting on the opposing wall (the device as shown in Fig. 1a behaves in the claimed manner).



Regarding claim 5, Klein further discloses wherein the at least one connecting member is structured to be resiliently deflectable responsive to the force acting on the opposing wall (Fig. 1a shows undulating structures for resilient deflection).

Regarding claim 6, Klein further discloses comprising a body portion flange (20) extending from the body portion, and wherein the clip is structured so that a force acting on the body portion is applicable to the body portion through the body portion flange.

Regarding claim 7, Klein further discloses wherein the at least one connecting member is structured to be resiliently deflectable responsive to a force acting on the body portion flange (Fig. 1b shows undulation structures for resilient deflection).

Regarding claim 9, Klein further discloses a connecting wall extending from the opposing wall (the connecting wall extends downward from the opposing wall to connect to 22), and wherein the clip is structured so that a force acting on the opposing wall is applicable to the opposing wall through the connecting wall.



Regarding claim 13, Klein further discloses wherein the clip is structured so that a force acting on the opposing wall is applicable directly to the opposing wall (Fig. 1a shows that the opposing wall can be directly accessed and have a force applied to it).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677